DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (2007/0205523).

	With respect to claim 1, Kojima teaches a pipe assembly for flow measurement by comprising: a fluid flow pipeline (92); at least one flow conditioner (96); and at least one static mixer (94), wherein said at least one flow conditioner (96) and said at least one static mixer (94) are disposed in said fluid flow pipeline (as seen in Fig. 13) in an orientation substantially perpendicular to a longitudinal axis (defined by a flow of fluid) of said fluid flow pipeline (as seen in Fig. 13), wherein said at least one static mixer (94) comprises: a body (as seen in Fig. 2) having a plurality of slots (defined by the spacing between blades 3 and 6) through the body (as seen in Fig. 2), said slots (spacing between blades 3 and 6) having one or more sides (sides defined by one side of 3 or 6, as depicted in Fig 3) that are angled [0066] with respect to an axis passing through a center of the body (as seen in Fig. 3); a plurality of arms (3 and 6) extending from an outer edge of the body (outer surface of 94) towards a center of the body as seen in Fig. 2), wherein the plurality of slots (spacing between 3 and 6) comprises at least one concentric ring of slots (as seen in Fig. 2).

	With respect to claim 3, Kojima teaches the pipe assembly comprising two or more static mixers (as seen in Fig. 8).

	With respect to claim 4, Kojima teaches the pipe assembly comprising at least one pre-mixer (93, Fig. 13) upstream of said at least one static mixer (94).

	With respect to claim 5, Kojima teaches the pipe assembly comprising at least one pre-mixer (93, Fig. 13) upstream of two or more static mixers (94 and 93, Fig. 13).

	With respect to claim 7, Kojima teaches the pipe assembly comprising wherein one or more slots (defined by the spacing between blades 3 and 6) comprise at least one lip (created by the outer surface of the blades 3 and 6) that curves inwardly from a side of the body (to formed the curved blade feature of 3 and 6).

	With respect to claim 11, Kojima teaches the pipe assembly wherein the at least one flow conditioner (96) comprises a plate (3) having a plurality of through holes (4) arranged in one or more concentric rings (as the plate 3 is formed repeatedly in a concentric rings as seen in Fig. 2).

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Detore (8,342,159).

With respect to claim 15, Detore teaches in Fig. 1 a device to be installed in a pipeline, comprising; at least one static mixer (30) and at least one pre-mixer (38) arranged in a sleeve (12), wherein said at least one static mixer (30) comprises: a body (i.e. a seen in Fig. 3) having a plurality of slots (i.e. spaces between the blades 34) through the body (as seen in Fig. 3), said slots (defined by the spaces between the blades 34) having one or more sides (as seen in Fig. 3) that are angled (as seen in Fig. 4) with respect to an axis (defined by the flowing path 13a) passing through a center of the body (as seen in Fig. 2b), a plurality of arms (i.e. arms that extend from the center of the body and support the blades 34) extending from an outer edge of the body (32) towards a center of the body (as seen in Fig. 3), wherein the plurality of slots comprises at least one concentric ring of slots (between 32 and 72, as seen in Fig. 3).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (2007/0205523) in view of Heathe et al. (4,848,920).
	
	With respect to claim 2, Kojima teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein each arm has a flat surface on a first side of the body and angled sides along at least a portion thereof extending to a second side of the body.
	Heathe et al. teaches a similar static mixer having arms (14) has a flat surface (as labeled below) on a first side of a body (10) and angled sides (i.e. sides on the opposite side of the flat surfaces) along at least a portion thereof extending to a second side of the body (as seen below).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the body to include the flat and angles surfaces as taught in Heathe et al. because Heathe teaches such a modification improves the efficiency of mixing, thereby improving the mixing ability of Kojima.





[AltContent: textbox (Flat surface)]
[AltContent: arrow] 
    PNG
    media_image1.png
    328
    376
    media_image1.png
    Greyscale


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (2007/0205523) in view of Jebasinski (EP 2388063A1).

With respect to claim 6, Kojima teaches all that is claimed in the pipe assembly but remains silent regarding one or more slots (spacing between blades 3 and 6) comprise at least one chamfer extending from a first side of the body to a second side of the body.
Jebasinski teaches a similar assembly having at least one chamfer extending from a first side of a body to a second side of the body (as a blade is taught to have one side chamfered).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the slots formed by the blades in Kojima to have a chamfered edge as taught in Jebasinski because Jebasinski teaches such structure provides improved mixing effects at low flows, thereby improving the mixing efficiency of Kojima.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (2007/0205523) in view of Lundberg et al. (2011/0174407).

	With respect to claim 8, Kojima teaches the pipe assembly wherein said at least one pre-mixer (upstream 93, Fig. 13) comprises: a body (similar to downstream 93 and 94, Fig. 13) having a ring structure (as seen in Fig.1, which is the same overall structure as 93, having an outer ring supporting blades 3 and an inner ring supporting blades 5) but remains silent regarding at least one first arm that extends across the ring structure, a plurality of second arms extending from the ring structure to the at least one first arm, thereby forming a plurality of slots, each slot being angled with respect to an axis passing through a center of the body.
	Lundberg et al. at least one first arm (i.e. arms that extend perpendicular from the outer ring in Fig. 5D) that extends across a ring structure (as seen in Fig. 5D), a plurality of second arms (i.e. the arms that extend perpendicularly from the first arms as seen in Fig. 5d) extending from the ring structure (as these second arms aid in forming the ring structure) to the at least one first arm (as seen in Fig. 5d), thereby forming a plurality of slots (as seen in Fig. 5d), each slot being angled with respect to an axis (i.e. an axis that passes along the longitudinal axis of the pipe) passing through a center of the body (as seen in Fig. 5d).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the slots formed by the blades in Kojima to have the configuration taught by Lundberg et al. because Lundberg et al. teaches such structure aids in eliminating distorted or asymmetric velocity flow profiles and other variable disturbances in flowing media to enable a flow meter to have improved accuracy, [0008].

With respect to claim 10, Kojima teaches the pipe assembly comprising wherein one or more slots (defined by the spacing between blades 3 and 6) comprise at least one lip (created by the outer surface of the blades 3 and 6) that curves inwardly from a side of the body (to formed the curved blade feature of 3 and 6).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (2007/0205523) in view of Lundberg et al. (2011/0174407), as applied to claim 8, further in view of Jebasinski (EP 2388063A1).
With respect to claim 9, Kojima teaches all that is claimed in the pipe assembly but remains silent regarding one or more slots (spacing between blades 3 and 6) comprise at least one chamfer extending from a first side of the body to a second side of the body.
Jebasinski teaches a similar assembly having at least one chamfer extending from a first side of a body to a second side of the body (as a blade is taught to have one side chamfered).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the slots formed by the blades in Kojima to have a chamfered edge as taught in Jebasinski because Jebasinski teaches such structure provides improved mixing effects at low flow, thereby improving the mixing efficiency of Kojima.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (2007/0205523).

With respect to claim 12, Kojima teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the flow conditioner is arranged about 3D to about 5D in front of said at least one static mixer, wherein D is an internal diameter of the fluid flow pipeline.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arranged the flow conditioner such that it is about 3D to about 5D in front of said at least one static mixer, wherein D is an internal diameter of the fluid flow pipeline, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures proper flow conditions for measuring characteristics of that flow, thereby improving the measuring accuracy of that flow.

With respect to claim 13, Kojima teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the at least one pre-mixer and the at least one static mixer are arranged about 1 D apart, wherein D is an internal diameter of the fluid flow pipeline.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arranged at least one pre-mixer and the at least one static mixer to be arranged about 1 D apart, wherein D is an internal diameter of the fluid flow pipeline, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Such a modification ensures proper flow conditions for measuring characteristics of that flow, thereby improving the measuring accuracy of that flow.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (2007/0205523) in view of Detore (8,342,159).

With respect to claim 14, Kojima teaches all that is claimed in the above rejection of claim 4 but remains silent regarding wherein the at least one pre-mixer and the at least one static mixer are arranged in a sleeve.
Detore teaches a similar assembly that includes at least one pre-mixer (38) and at least one static mixer (30) are arranged in a sleeve (12).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the assembly of Kojima to include the sleeve of Detore such that the sleeve supports the mixers of Kojima because such a modification improves the efficiency of the flow within the mixers, Col. 1 lines 14-19, thereby improving the accuracy of  measuring specific characteristics of a flowing medium.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zheng et al. (2009/0266064) teaches a mixer with concentric slots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853